DETAILED ACTION
This Action is in response to the Amendment for Application Number 17334583 received on 7/01/2022.
Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/01/2022 has been entered. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The following rejection finds basis in the most recently issued guidance published in the Federal Register on 7 January 2019 entitled “2019 Revised Patent Subject Matter Eligibility Guidance”, available at <https://www.federalregister.gov/documents/2019/01/07/2018-28282/2019-revised-patent-subject-matter-eligibility-guidance>. The 2019 Revised Patent Subject Matter Eligibility Guidance applies the subject matter eligibility test as described within recently revised MPEP § 2106, revision 08.2017, namely, the “Alice/Mayo test” or “Mayo test” as laid out by the Supreme Court as a framework for determining claimed subject matter eligibility. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). Note that the 2019 Revised Patent Subject Matter Eligibility Guidance also supersedes all versions of the USPTO's “Eligibility Quick Reference Sheet Identifying Abstract Ideas” (first issued in July 2015 and updated most recently in July 2018). 
In sum, the 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO's Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim. (Examiner’s emphasis added.)
As will be explained, these claim(s) are directed to a judicial exception, namely, an abstract idea, that is not integrated into a practical application without significantly more and are therefore directed to ineligible subject matter.
Claim 1 is directed to a method for detecting network reliability, comprising: obtaining, by a detection apparatus, an indication of a first quantity of data packets, the indication of the first quantity of data packets comprised in a first packet sent by a first network node to a second network node, wherein the first packet is a special packet sent by the first network node to the second network node to cause the second network node to send an access request; obtaining, by the detection apparatus, first feedback information sent by the second network node, wherein the first feedback information comprises an indication of a second quantity of data packets, the indication of the second quantity of data packets comprised in the first packet received by the second network node; calculating, by the detection apparatus, communication service availability (CSA) of a network channel from the first network node to the second network node based on the indication of the first quantity and the indication of the second quantity.
Claim 9 is directed to a detection apparatus, comprising a processor to: 
obtain indication of a first quantity of data packets, the indication of the first quantity of data packets comprised in a first packet sent by a first network node to a second network node, wherein the first packet is a special packet sent by the first network node to the second network node to cause the second network node to send an access request;
obtain first feedback information sent by the second network node, wherein the first feedback information comprises an indication of a second quantity of data packets, the indication of the second quantity of data packets comprised in the first packet received by the second network node; and
calculate communication service availability (CSA) of a network channel from the first network node to the second network node based on the indication of the first quantity and the indication of the second quantity.
Claim 17 is directed to a network element, comprising a processor to: 
obtain an indication of a first quantity of data packets, the indication of the first quantity of data packets comprised in a first packet sent by the first module to the second module, wherein the first packet is a special packet sent by the first network node to the second network node to cause the second network node to send an access request; 
 obtain first feedback information sent by the second module, wherein the first feedback information comprises an indication of a second quantity of data packets, the indication of the second quantity of data packets comprised in the first packet received by the second module; and
calculate communication service availability (CSA) of a network channel from the first module to the second module based on the indication of the first quantity and the indication of the second quantity.
Dependent claims 2, 10, and 18 recite substantially similar limitations including sending, by the detection apparatus, the first packet to the first network node; and receiving, by the detection apparatus, second feedback information sent by the first network node, wherein the second feedback information comprises the indication of the first quantity of data packets comprised in the first packet.
Dependent claims 3, 11, and 19 recite substantially similar limitations including determining, by the detection apparatus, the indication of the first quantity; and sending, by the detection apparatus, indication information to the first network node, wherein the indication information is used to indicate the first network node to send the first packet to the second network node, and the first packet comprises the data packets of the indication of the first quantity.
Dependent claims 4, 12, and 20 recite substantially similar limitations including  sending, by the detection apparatus, indication information to the first network node, wherein the indication information is used to indicate the first network node to send the first packet; and receiving, by the detection apparatus, second feedback information sent by the first network node, wherein the second feedback information comprises the indication of the first quantity of data packets comprised in the first packet.
Dependent claims 5 and 13 recite substantially similar limitations including  receiving, by the detection apparatus, second feedback information sent by the first network node, wherein the second feedback information comprises the indication of the first quantity of data packets comprised in the first packet.
Dependent claims 6 and 14 recite substantially similar limitations including  calculating, by the detection apparatus, a ratio of the second quantity to the first quantity; and determining the ratio as the communication service availability of the network channel from the first network node to the second network node.
Dependent claims 7 and 15 recite substantially similar limitations including  determining, by the detection apparatus based on the communication service availability CSA of the network channel from the first network node to the second network node, whether a fault occurs on the network channel from the first network node to the second network node.
Dependent claims 8 and 16 recite substantially similar limitations including wherein the first network node is coupled to the second network node via a plurality of network channels, and further comprising: determining, by the detection apparatus, CSA of each of the plurality of network channels from the first network node to the second network node; and selecting, by the detection apparatus, a target network channel from the plurality of network channels based on the CSA of each network channel, wherein the target network channel is used to transmit data from the first network node to the second network node.
As such, claims 1-20 are properly directed to one of the four statutory categories of invention and therefore is statutory. (STEP 1: YES)
Step 2A – Prong 1:
The first step of the Alice/Mayo test (aka. “Step 2A”) is determining whether the claims are directed to a judicial exception. See MPEP § 2106.04.
The 2019 Revised Patent Subject Matter Eligibility Guidance has revised former Step 2A into a “two-prong inquiry”. In Prong One, examiners evaluate whether the claim recites a judicial exception.” It further instructs that “To determine whether a claim recites an abstract idea in Prong One, examiners are now to: (a) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.” 
Step 2A – Prong 1: Judicial Exception Recited: Yes.
Regarding Prong One, claims 1, 9, and 17 recite the limitations: obtaining an indication of a first quantity of data packets, the indication of the first quantity of data packets comprised in a first packet sent by a first network node to a second network node, wherein the first packet is a special packet sent by the first network node to the second network node to cause the second network node to send an access request (collecting/organizing information); obtaining first feedback information sent by the second network node, wherein the first feedback information comprises an indication of a second quantity of data packets, the indication of the second quantity of data packets comprised in the first packet received by the second network node (collecting/organizing information); and calculating communication service availability (CSA) of a network channel from the first network node to the second network node based on the indication of the first quantity and the indication of the second quantity (a basic analysis), which is similar to the idea held to be abstract in Electric Power Group.  The claims at issue in Electric Power Group recited several steps of receiving data from various sources, detecting and analyzing the data, and displaying the data. Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351-52 (Fed. Cir. 2016).  The court states “we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas.” Id. At 1353; see also Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067 (Fed. Cir. 2011) (finding claims to collecting and comparing known information determined to be steps that can be practically performed in the human mind); In re TLI Communications 823 F3d 607, 613 (Fed. Cir. 2016) (finding the claims to classifying and storing digital images as reciting an abstract idea) Content Extraction & Transmission LLC vy. Wells Fargo Bank, Nat. Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) (“The concept of data collection, recognition, and storage is undisputedly well- known. Indeed, humans have always performed these functions.”’); October 2019 Update: Subject Matter Eligibility 7 (discussing Electric Power Group and mental processes), available at https://www.uspto.gov/sites/default/ files/documents/peg_oct_2019_update.pdf.
These limitations of claims 1, 9, and 17, as drafted, are a process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting, “by a detection apparatus” (claim 1), “A detection apparatus comprising a processor” (claim 9), and “A network element comprising a processor” (claim 17), nothing in the claims precludes the steps from practically being performed in the mind.  For example, but for the mentioned computer components above, the claim encompasses a person simply obtaining information, i.e. the “indication” and the “feedback”, and analyzing the information and making a calculation, and doing so in his/her mind or using pen and paper.  The mere nominal recitations of generic computing components, such as those mentioned above, do not take the claim limitations out of the mental process grouping.  

It is noted that the limitations: “the indication of the first quantity of data packets comprised in a first packet sent by a first network node to a second network node, wherein the first packet is a special packet sent by the first network node to the second network node to cause the second network node to send an access request” and “wherein the first feedback information comprises an indication of a second quantity of data packets, the indication of the second quantity of data packets comprised in the first packet received by the second network node“, amount to no more than merely describing the information in the obtaining steps.  As such limitations merely describe the information obtained, they are considered part of the abstract idea, as the mere description of information does not preclude the steps from practically being performed in the mind, and therefore also do not take the claim limitations out of the mental process grouping.
Thus the claims recite a mental process of performing a generic mathematical calculation utilizing obtained information.
Therefore, the claims are directed to a judicial exception, namely an abstract idea.
An improvement in the functioning of a computer or other technology or technological field may render a claim patent eligible at step one of the Alice/Mayo test even if it recites an abstract idea, law of nature, or natural phenomenon. However, in this case, no improvement is readily apparent. As noted above, claims 1, 9, and 17 are merely directed to generic computing components (i.e. detection apparatus/network element/processor) to, at best, merely perform a mental process to perform a calculation in a generic sense. Consider, e.g., Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“The concept of hedging . . . reduced to a mathematical formula . . . is an unpatentable abstract idea[.]”); Diamond v. Diehr, 450 U.S. 175, 191 (1981) (“A mathematical formula as such is not accorded the protection of our patent laws”) (citing Benson, 409 U.S. 63); Parker v. Flook, 437 U.S. 584, 594 (1978) (“[T]he discovery of [a mathematical formula] cannot support a patent unless there is some other inventive concept in its application.”); Benson, 409 U.S. at 71–72 (concluding that permitting a patent on the claimed invention “would wholly pre-empt the mathematical formula and in practical effect would be a patent on the algorithm itself”); Mackay Radio & Telegraph Co. v. Radio Corp. of Am., 306 U.S. 86, 94 (1939) (“[A] scientific truth, or the mathematical expression of it, is not patentable invention[.]”); SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through mathematical correlations” are directed to an abstract idea); Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280 (Fed. Cir. 2012) (identifying the concept of “managing a stable value protected life insurance policy by performing calculations and manipulating the results” as an abstract idea).
Step 2A – Prong 2
The 2019 Revised Patent Subject Matter Eligibility Guidance instructs that “If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two.” The guidance further instructs that “In Prong Two, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” The guidance also further instructs that “Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit…”
Step 2A – Prong 2: Integrated into a Practical Application: No.
The judicial exception recited above is not integrated into a practical application because the claim as a whole merely describes the calculation of a value, (“communication service availability”) utilizing obtained information, without any technical implementation other than the generically recited “detection apparatus” (claim 1), “detection apparatus comprising a processor” (claim 9), and “network element comprising a processor” (claim 17) to perform the calculation.  The recited “detection apparatus” (claim 1), “detection apparatus comprising a processor” (claim 9), and “network element comprising a processor” (claim 17) are recited at a high level of generality and are merely invoked as tools to perform the abstract idea of calculating the value.  Use of a computer and its associated elements in their ordinary capacity to perform their respective generic functions fails to amount to more than a recitation of the words "apply it" (or an equivalent) since the claims merely invoke a computer or other machinery as a tool to perform an existing process. See MPEP § 2106.05(f).  Also, the generically recited mathematical calculation does not involve anything that could be construed to be a technological improvement and is something even a user could do mentally (using pen and paper). Such does not reasonably constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field.

Since these additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, they fail to integrate the abstract idea into a practical application.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (i.e. processor, memory, medium, tracking module).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2b
The next step of the Alice/Mayo test (ie. “step 2B”) is determining whether the claims recites additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The 2019 Revised Patent Subject Matter Eligibility Guidance instructs that “[I]f a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself)...If the examiner determines that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible (Step 2B: NO) and the examiner should reject the claim for lack of subject matter eligibility.”
The guidance also instructs that “if an examiner had previously concluded under revised Step 2A that, e.g., an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B.”
Step 2B – Inventive Concept: No
Here, claims 1, 9, and 17 do not include additional elements that provide an inventive concept.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.
After reconsideration of whether the claims’ limitations individually or as a whole would reasonably be considered to be an inventive concept, the Examiner finds that they are not. With respect to the above limitations that fail to improve the functioning of a computer, the technology or technical field, and/or generally link the use of a judicial exception to a particular technological environment or field of use, it cannot be reasonably said that the additional elements, individually or in combination, would express an inventive concept.
The obtaining an indication, obtaining first feedback information, and calculating communication service availability (CSA) does not involve anything that could be construed to be a technological improvement and is something even a user could do mentally, therefore, it would not have been reasonable to consider these additional limitations as being significantly more than the abstract idea.
The Examiner recognizes that "[w]hether a particular technology is well-understood, routine, and conventional goes beyond what was simply known does not mean it was well-understood, routine, and conventional." Berkheimer at 1369. However, the Examiner finds that the recited steps were well-understood, routine, conventional before the effective filing date of these claims. Again, generally, the claims purport to perform these functions without any limitation of the environment it operates within and/or any other specific elements which perform the functions. At best, they may be interpreted as being within a generic computerized environment or field of use. However, such was well-understood, routine, conventional within the computing art. As such, the claims essentially amount to applying the abstract idea to a computer, i.e. “do it on a computer”.
Again, after reconsideration of whether the claim’s limitations individually or as a whole would reasonably be considered to be an inventive concept, the Examiner finds that they are not. With respect to the above limitations that fail to improve the functioning of a computer, the technology or technical field and/or generally link the use of a judicial exception to a particular technological environment or field of use, it cannot be reasonably said that the additional elements, individually or in combination, would express an inventive concept. 
Therefore, all limitations considered in combination as a whole do not amount to significantly more because they purport, at best, to perform a general collection and analysis/simple calculation, without any practical application. This does not represent an improvement to a technology or technical field. The claimed invention as a whole does not add any inventive concept nor alter the abstract nature of the claims. Merely appending well understood, routine, conventional activities previously known to the industry which is specified at a high level of generality, particularly within the computer networking art as demonstrated by the prior art cited, does not provide significantly more to the abstract idea.
Therefore, the claims 1, 9, and 17 fail to recite anything significantly more than the identified abstract idea. (STEP 2B: NO).
The dependent claims similarly fail to integrate the abstract idea into a practical application for the following reasons:
Dependent claims 2, 10, and 18 recite substantially similar limitations including sending the first packet to the first network node; and receiving second feedback information sent by the first network node, wherein the second feedback information comprises the indication of the first quantity of data packets comprised in the first packet, which describes general communication of information, recited at a high level of generality (i.e., as a general means of gathering/transmitting network traffic data) and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Given the same rationale as above, this does not reasonably constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field, nor does this do any more than generally link the use of a judicial exception to a particular technological environment or field of use, in addition to additional receipt of feedback information.
Dependent claims 3, 11, and 19 recite determining the indication of the first quantity, which amounts to part of the basic analysis of the abstract idea; and sending indication information to the first network node, which describes general communication of information, recited at a high level of generality (i.e., as a general means of gathering/transmitting network traffic data) and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The claims also describe the indication information by reciting, “wherein the indication information is used to indicate the first network node to send the first packet to the second network node, and the first packet comprises the data packets of the indication of the first quantity”.  However such description does not reasonably constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field, nor does this do any more than generally link the use of a judicial exception to a particular technological environment or field of use, in addition to additional receipt of feedback information, as such amounts to merely describing information of the indication.  Given the same rationale as above, this does not reasonably constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field, nor does this do any more than generally link the use of a judicial exception to a particular technological environment or field of use.
Dependent claims 4, 12, and 20 recite, “sending indication information to the first network node”, which describes general communication of information, recited at a high level of generality (i.e., as a general means of gathering/transmitting network traffic data) and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The claims also recite, “wherein the indication information is used to indicate the first network node to send the first packet”, which amounts to merely describing the indication.  Such description does not reasonably constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field, nor does this do any more than generally link the use of a judicial exception to a particular technological environment or field of use, in addition to additional receipt of feedback information, as such amounts to merely describing information of the indication.  The claims further recite, “receiving, by the detection apparatus, second feedback information sent by the first network node, wherein the second feedback information comprises the indication of the first quantity of data packets comprised in the first packet”, which describes general communication of information, recited at a high level of generality (i.e., as a general means of gathering/transmitting network traffic data) and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Given the same rationale as above, this does not reasonably constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field, nor does this do any more than generally link the use of a judicial exception to a particular technological environment or field of use.
Dependent claims 5 and 13 recite, “receiving, by the detection apparatus, second feedback information sent by the first network node, wherein the second feedback information comprises the indication of the first quantity of data packets comprised in the first packet”, which describes general communication of information, recited at a high level of generality (i.e., as a general means of gathering/transmitting network traffic data) and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Given the same rationale as above, this does not reasonably constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field, nor does this do any more than generally link the use of a judicial exception to a particular technological environment or field of use.
Dependent claims 6 and 14 recite, calculating, by the detection apparatus, a ratio of the second quantity to the first quantity; and determining the ratio as the communication service availability of the network channel from the first network node to the second network node, which amounts to further limitations of basic analysis/calculation of the abstract idea.  Given the same rationale as above, this does not reasonably constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field, nor does this do any more than generally link the use of a judicial exception to a particular technological environment or field of use.
Dependent claims 7 and 15 recite determining, by the detection apparatus based on the communication service availability CSA of the network channel from the first network node to the second network node, whether a fault occurs on the network channel from the first network node to the second network node, which amounts to further limitations of basic analysis/calculation of the abstract idea.  Given the same rationale as above, this does not reasonably constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field, nor does this do any more than generally link the use of a judicial exception to a particular technological environment or field of use.
Dependent claims 8 and 16 recite substantially similar limitations including wherein the first network node is coupled to the second network node via a plurality of network channels, which amounts to generally linking the use of a judicial exception to a particular technological environment or field of use.  The claims further recite determining CSA of each of the plurality of network channels from the first network node to the second network node, and selecting, by the detection apparatus, a target network channel from the plurality of network channels based on the CSA of each network channel, which amount to further limitations of basic analysis/calculation of the abstract idea.  The claims further recite, “wherein the target network channel is used to transmit data from the first network node to the second network node”, which is recited in a manner that merely describes the target network channel, as the limitation does not positively recite actually performing transmitting.  As noted above, the mere selection of a channel amounts to further limitations of basic analysis/calculation of the abstract idea.  Given the same rationale as above, this does not reasonably constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field, nor does this do any more than generally link the use of a judicial exception to a particular technological environment or field of use.
For these reasons, the claimed invention is ineligible.
Allowable Subject Matter
Claims 1-20 are allowed in view of the cited prior art.
The following is a statement of reasons for the indication of allowable subject matter:  	
In addition to Applicant’s Remarks (Response filed 7/01/2022, pages 9-11), claims 1-20 are allowed over the cited prior art for the following:  While the combination of Callaghan and Gonia as combined disclosed the concept of calculating communication service availability (CSA) of a network channel from the first network node to the second network node based on the claimed indication of the first quantity and the indication of the second quantity, the combination did not explicitly disclose wherein the indication of the first quantity and the first feedback information which includes the indication of the second quantity are both comprised in the first packet received by the second network node, as claimed.  Instead, Callaghan and Gonia disclosed that such information is received by the LMS from two separate packets.  Additionally, the combination did not disclose the first packet being a special packet sent by the first network node to the second network node to cause the second network node to send an access request, as claimed.  
Additional cited prior art, Chinanetcenter (Xiamen) CN105515915A) (See IDS filed 4/14/2022) disclosed a node detection and route selection method in which a network acceleration node detects network time delay and packet loss rates of other acceleration nodes in a network and a source station with a first preset period, to which the network time delay and packet loss rates are sent to a server that calculates an optimal path from the network acceleration node to the source station.  However, like the combination above, Xiamen did not disclose wherein the indication of the first quantity and the first feedback information which includes the indication of the second quantity are both comprised in the first packet received by the second network node, as claimed.  Additionally, Xiamen did not disclose the first packet being a special packet sent by the first network node to the second network node to cause the second network node to send an access request, as claimed.  
For these reasons, with appropriate corrections to the above formal matters, claims 1-20 are allowable over the prior art of record.
Response to Arguments
In view of the amendments made to the independent claims, Applicant’s arguments (see Response, filed 7/01/2022, pages 9-12) have been fully considered and are persuasive.  Based on Applicant’s arguments, and additionally, the above Reasons for Allowance, the previously applied 35 USC 103(a) rejection of claims 1-20 has been withdrawn. 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dzierwinski (US 10263869) disclosed a server setting up a “test plan that specifies a set of tests to be performed to test connections between pairs of devices in a network from a user client device. Addresses of interfaces of selected pair of devices are changed from an initial set of internet protocol addresses to a set of test-specific internet protocol addresses to interfaces. Selected pair of devices is returned to a configuration prior to perform the set of tests by resetting addresses of the interfaces of the selected pair of devices to the initial set of internet protocol addresses as a result of completing the set of tests. Test results of the performed set of tests are obtained. Information is provided to a user client device based on the test results.” (Dzierwinski, Abstract).
Hu et al. (US20140105058) which disclosed a network device calculates “packet delivery ratio” with respect to each transmission rate, and estimates average throughput at least based on transmission rates and related packet delivery ratio in current environment [0019].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERRY B DENNISON/Primary Examiner, Art Unit 2419